         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                       )
                                                 )
                v.                               )
                                                   CRIMINAL NO.: 1:20-CR-040
                                                 )
  JESSICA JOHANNA OSEGUERA                       )
  GONZALEZ,                                      )
        also known as “Jessica Johanna           )
        Castillo” and “La Negra,”                )
                                                 )
                 Defendant.                      )

   GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS THE
        SUPERSEDING INDICTMENT FOR LACK OF SPECIFICITY

       The United States, through undersigned counsel, respectfully submits this response to

Defendant’s Motion to Dismiss the Superseding Indictment for Lack of Specificity (“Motion” or

“Mot.”) [Dkt. No. 76].

       All five counts of the Superseding Indictment are sufficiently specific to apprise the

defendant of the charges against her so that she can prepare her defense and protect against

double jeopardy. Therefore, the Court should deny the Motion.

   A. Background

       The Indictment in this case is the product of an extensive, long-term and ongoing

investigation conducted by the Drug Enforcement Administration (“DEA”) into the operations of

two large-scale drug trafficking organizations (“DTO”) based in Jalisco, Mexico known as the

Cartel de Jalisco Nueva Generacion (“CJNG”), headed by Nemesio Oseguera Cervantes

(“Mencho”), and Los Cuinis Drug Trafficking Organization (“Los Cuinis”), headed by Abigael

Gonzalez Valencia (“Abi”). As part of the investigation, agents have coordinated with the Office

of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), which has levied




                                                1
         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 2 of 10




economic sanctions against business entities and persons for providing material support to the

narcotics trafficking activities of the CJNG and/or Los Cuinis.

       In each count of the Superseding Indictment, the defendant is charged with willfully: (1)

engaging in transactions or dealings in property of a foreign person, designated as materially

assisting in, or providing support for or services in support of, the international narcotics

trafficking activities of the significant foreign narcotics trafficker known as the CJNG; (2)

engaging in transactions or dealings to evade and avoid, and that had the effect of evading and

avoiding, the prohibition on transactions or dealings in property or interests in property of said

foreign person; and (3) aiding, abetting, and causing others to engage and attempt to engage in

transactions and dealings to evade and avoid the prohibition on transactions or dealings in

property or interests in property of said foreign person. Dkt. No. 65. Each count of the

Superseding Indictment corresponds to a different “foreign person” – J&P Advertising, JJGON,

Las Flores Cabanas, Mizu Sushi (later succeeded by Kenzo Sushi, also known as Operadora Los

Famosos), and Tequila Onze Black – and covers a specific period of time. Id. Additionally,

each count of the Superseding Indictment alleges that the defendant is “an officer, director,

and/or agent” of the named designated business. Id.

       The government intends to prove at trial that the defendant owns and operates the six

businesses that correspond with the five counts in the Superseding Indictment. Each business

was designated by OFAC, and the defendant willfully continued to operate the businesses post-

designation, in violation of the Kingpin Act.

       The government has turned over in discovery the documentary evidence in its possession

that it intends to use at trial. The evidence includes corporate registration documents and

trademark registrations for the businesses; social media posts, websites, and press related to the


                                                  2
         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 3 of 10




businesses; official OFAC designations and notices, as well as Mexican press reporting on the

designations; business records from U.S.-based web hosting services that show that the

defendant registered and managed the websites for the designated businesses and received notice

that the websites were taken down; the defendant’s U.S. passport application, in which the

defendant lists her occupation and employer as manager of Kenzo Sushi; intercepts of phone

conversations between the defendant and an individual who was managing one of the designated

businesses; and emails between the defendant and the Kenzo Sushi business email account. 1

    B. Legal Standard

       The purpose of an indictment is “to apprise the accused of the charges against him so that

he may adequately prepare his defense, and to describe the crime with which he is charged with

sufficient specificity to enable him to protect against future jeopardy for the same offense.”

United States v. Haldeman, 559 F.2d 31, 123 (D.C. Cir. 1976), cert. denied 431 U.S. 935 (1977)

(citing Hamling v. United States, 418 U.S. 87, 117, (1974), reh’g denied, 419 U.S. 885

(1975); Russell v. United States, 369 U.S. 749, 763-64 (1962); United States v. Debrow, 346 U.S.

374, 377-78, (1953)). To that end, an indictment must provide the defendant with “a plain,

concise, and definite written statement of the essential facts constituting the offense charged.”

Fed. R. Crim. P. 7(c)(1). “An indictment is sufficient in this regard if it contains the elements of

the offense and enough detail to apprise the defendant of the particular offense with which he is

charged.” United States v. Poindexter, 725 F. Supp. 13, 21 (D.D.C. 1989). It is well established

that it is generally sufficient for an indictment to allege the offense in the words of the statute and




1
  This paragraph’s description of documentary evidence is not intended to be exhaustive, but
rather only to provide context for this response. It should not be read to limit the proof that the
government may present, nor does it account for non-documentary evidence in the form of
witness testimony.
                                                  3
          Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 4 of 10




state the time and place of the alleged offense so long as the words of the statute “fully, directly,

and expressly, without any uncertainty or ambiguity, set forth all the elements necessary to

constitute the offense.” United States v. Carll, 105 U.S. 611, 612 (1882) (quoted in Russell, 369

U.S. at 765). 2

        A technically sufficient indictment handed down by a grand jury “is enough to call for

trial of the charge on the merits.’” Costello v. United States, 350 U.S. 359, 363 (1956). As the

District of Columbia Circuit has observed, courts should dismiss an indictment only in unusual

circumstances, as dismissal “directly encroaches upon the fundamental role of the grand

jury.” United States v. Ballestas, 795 F.3d 138, 148 (D.C. Cir. 2015) (citing Whitehouse v. U.S.

Dist. Ct. for Dist. of R.I., 53 F.3d 1349, 1360 (1st Cir. 1995)). Generally, courts “will not engage

in Monday-morning quarterbacking of a grand jury that has returned otherwise facially valid

charges.” United States v. Quinn, 401 F. Supp. 2d 80, 102 (D.D.C. 2005).

    C. Argument

        All five counts in the Superseding Indictment are sufficiently specific: each sets forth the

elements of the offense, the alleged time and place of the offense, and the specific business with

which the defendant is alleged to have conducted the unlawful transactions or dealings. The

defendant argues that the Superseding Indictment “provides no notice regarding what

transactions or dealings” the defendant engaged in. Dkt. No. 76 at 7. However, the Superseding

Indictment is more precise than the defendant acknowledges in her Motion. Each count alleges




2
  Although the government is separately opposing the defendant’s request for a bill of
particulars, the government notes that under applicable case law, an indictment that fails to allege
a particular fact that the accused is entitled to know, that defect can be cured by a bill of
particulars, unless the omitted fact is an element of the offense. United States v. Thomas, 444
F.2d 919, 922 (D.C. Cir. 1971). As detailed herein, however, the Superseding Indictment does
not omit elements of the offenses charged.
                                                  4
         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 5 of 10




that the defendant “engaged in transactions or dealings in property or interests in property of a

foreign person,” and then names with particularity the foreign person (i.e., the relevant

designated business). Each of count of the Superseding Indictment also alleges that the

defendant was “an officer, director, and/or agent” of the named business during the course of the

violation. The Superseding Indictment is therefore sufficient to provide notice of the charges so

that the defendant may adequately prepare her defense and to describe the crime charged with

sufficient specificity to enable her to protect against double jeopardy.

       The defendant relies on several cases to argue that the Superseding Indictment was

insufficiently specific because it did not state with particularity the transactions or dealings in

which the defendant engaged. The defendant’s reliance on these cases is misplaced. First, the

defendant relies on United States v. Nance, 533 F.2d 699 (D.C. Cir. 1976). But Nance is

factually dissimilar. In Nance, the D.C. Circuit dismissed ten counts of obtaining something of

value by false pretenses, because the counts alleged “that the defendants ‘made and caused to be

made the following representations to the following customers, knowing said representations

were untrue ...’” (emphasis added) but then failed “to set forth any of the ‘representations’ that

allegedly ‘were untrue.’” Nance, 533 F.2d at 700. The D.C. Circuit even commented in United

States v. Blackley, 167 F.3d 543, 549 (D.C. Cir. 1999), that it was “amazing” that the Nance

indictment had not set forth the “following representations” that it promised. “In other words,

the Indictment in Nance explicitly promised to include information which it plainly omitted,

which did not occur in either Blackley or the instant case.” United States v. Brown, No.




                                                  5
         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 6 of 10




CRIM.07 75 CKK, 2007 WL 2007513, at *15 (D.D.C. July 9, 2007) (describing the opinions in

Nance and Blackley in further detail). 3

       Second, in United States v. Thomas, 444 F.2d 919, 920-21 (D.C. Cir. 1971), the D.C.

Circuit found that the indictment was defective to charge the offense of burglary, since it accused

the defendant of entering a dwelling “with intent to commit a criminal offense therein,” without

further describing the specific crime that the defendant allegedly intended to commit. Therefore,

“there was no way of knowing the specific intent the grand jury had found to exist in returning

the indictment, [and] there was no way of knowing whether he was being tried for the offense for

which he was indicted.” Id. at 921. Here, by contrast, every element of the offense is specified

in each count of the Superseding Indictment, and the defendant has not identified any element of

the offense that is absent. Instead, the defendant’s argument seems to be that the indictment

must provide notice of the specific evidence that the government intends to use to prove one of

the elements of the offense—transactions or dealings in property or interests in property with a

designated significant foreign narcotics trafficker—not that the government failed to state an

element in the indictment.

       Finally, the defendant relies on United States v. Hillie, 227 F. Supp. 3d 57 (D.D.C. 2017).

In dismissing the indictment, this Court in Hillie noted the broad language of the child



3
  The defendant also cites two cases outside of this Circuit that held that an indictment must
identify the false statements or omissions on which the government intends to rely. These two
cases are factually and legally inapposite to the instant case. The defendant herself admits that
they are cases that concern “prosecution[s] based on false statements.” Dkt. No. 76 at 7 (citing
United States v. Cuevas, 285 F. App’x 469, 470 (9th Cir. 2008) (holding that indictment alleging
false statements was not sufficiently specific when it wholly failed to identify the allegedly false
statement) and United States v. Pirro, 212 F.3d 86, 93-94 (2d Cir. 2000) (holding that indictment
was not sufficiently specific where it alleged that defendant had an unspecified “ownership
interest” in an entity when the applicable statutes and regulations proscribed the alleged criminal
tax violations only if taken by “shareholders”). This, by contrast, is not a false statements case,
and the Superseding Indictment covers the elements of the crime alleged.
                                                 6
         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 7 of 10




pornography production statute, as well as the fact that it was “impossible to discern—and

therefore distinguish between—the conduct underlying each separate count” in the indictment,

because the counts differed only in the overlapping time frames alleged. Id. at 72-73. In contrast

to the statutes at issue in Hillie, 21 U.S.C. §§ 1904 and 1906 do not “proscribe[] a wide array of

conduct in the broadest, most generic terms,” id. at 75, but make specific conduct—transactions

or dealings in property or interests in property with a designated significant foreign narcotics

trafficker—a federal crime. See United States v. Apodaca, 275 F. Supp. 3d 123, 153-54 (D.D.C.

2017) (holding that indictment for violation of 18 U.S.C. § 924(c) was sufficiently specific even

though it did not specify a particular weapon that was possessed). In further contrast to Hillie,

each count of the Superseding Indictment identifies a different designated business with which

the defendant conducted transactions during a specified period of time, providing the defendant

with sufficient information “to discern … the conduct underlying each separate count.” Hillie,

227 F. Supp. 3d at 72.

       Ultimately, the core concern articulated in the case law governing specificity is to ensure

that an indictment (1) “apprises the defendant of what he must be prepared to meet,” and

(2) protects a defendant from double jeopardy by being sufficiently specific to bar further

prosecution for offenses contained in an indictment’s scope. Russell, 369 U.S. at 763-64. The

Superseding Indictment does just that. The Superseding Indictment apprises the defendant that

the government is charging her with criminal violations of the Kingpin Act in relation to the

named OFAC-designated businesses, over specified timeframes, through her transactions and

dealings with those entities. Furthermore, the government has in various pleadings provided

additional specificity, explaining that the transactions and dealings that the government intends

to prove include her ownership interests, management roles, ownership of trademarks, and


                                                 7
         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 8 of 10




receipt of income from the six designated entities. This additional information, however, reflects

evidence that proves the elements of the crimes alleged; it is not itself an element that needs to be

specified in an indictment. From the perspective of the sufficiency of the indictment, it is of no

moment which of these pieces of evidence will be shown at trial for each of the entities. Any

transaction or dealing by a United States person with an OFAC-designated entity, if done

willfully, is unlawful if conducted without permission from OFAC. See 21 U.S.C. §§ 1904,

1906. The Superseding Indictment—which names the designated entities and specifies the

timeframe of the defendant’s alleged transactions and dealings with the designated entities—is

therefore sufficiently clear to avoid any risk of a discrepancy between the crime that the grand

jury indicted and the crime the government will prosecute. See Hamling, 418 U.S. at 117 (1974)

(“[A]n indictment is sufficient if it, first, contains the elements of the offense charged and fairly

informs a defendant of the charge against which he must defend, and, second, enables him to

plead an acquittal or conviction in bar of future prosecutions for the same offense.”).

/

/

/

/

/

/

/

/

/

/


                                                  8
         Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 9 of 10




   D. Conclusion

       All five counts of the Superseding Indictment are sufficiently specific to apprise the

defendant of the charges against her so that she can prepare her defense and protect against

double jeopardy. The Defendant’s Motion to Dismiss for Lack of Specificity should be denied.


Respectfully submitted this 2nd day of September, 2020.


                                             Marlon Cobar, Acting Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice


                                     By:             /s/
                                             Kaitlin Sahni, Trial Attorney
                                             Kate Naseef, Trial Attorney
                                             Brett Reynolds, Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-0917




                                                9
        Case 1:20-cr-00040-BAH Document 87 Filed 09/02/20 Page 10 of 10




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 2nd day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                               10
